Title: To George Washington from Richard Vernon, 20 July 1758
From: Vernon, Richard
To: Washington, George



Honble Sir
Winchester July the 20th 1758

I send you the Copy of three Letters Directed to Mr Walker that you may see the Necessety of sending down the Waggons againe for another Load which I hope will be Ready for them before theay Return, have sent you 130 Barrills of Indian Corn whch I begg you⟨ll⟩ Employ some Cearefull hand to take Ceare of. have orderd two Waggon Load of this and two more at South Branch to be ground into Meale and have orderd Beilor to give the Waggoners Each four Bushels for their Teames you may allso order them wht you shall think proper to Last them down the Horses must be well Kept or the Expedition is Ruined—if you are forbid by the Commanding officer at Rays Town to send the Waggons down here be Pleased to send me Immediate Notice that I may Ingage a Sufficent Number the Next Command. I am Sir Your most Obedient humle Sert

Richard Vernon


N.B. have Since The above was wrote Sent 185 Small Bags Corn Which is Aboute Seventy Two or Three bushells. R.V.

